Citation Nr: 0905071	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES
 
1. Entitlement to service connection for epididymitis of the 
left testicle.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



COUNSEL FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

In November 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  At this 
hearing, the veteran submitted additional evidence consisting 
of a lay statement by JL.  See 38 C.F.R. § 20.1304 (2008).  
The veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has a current disorder of epididymitis of the left 
testicle. 

2.  Hepatitis C was not present in service or shown by 
competent and probative evidence to be causally and 
etiologically related to a disease, incident, or injury in 
service.

CONCLUSIONS OF LAW

1. Epididymitis of the left testicle was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2. Hepatitis C was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in June 2003, prior to the initial 
decision denying service connection for hepatitis C and in 
May 2004, prior to initial decision denying service 
connection for epididymitis of the left testicle.  An 
additional letter was sent in December 2007, but the veteran 
was asked by the RO to disregard this letter; thus, the Board 
will not consider this letter in the analysis of whether VA 
has met its notice obligations under VCAA.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in June 2003 and May 
2004 informed the veteran of the type of evidence necessary 
to establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the notice requirements under Dingess/Hartman, no notice 
advised the veteran of how to substantiate disability ratings 
and effective dates.  However, the Board finds no prejudice 
to the veteran as a result.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, Social Security Administration 
(SSA) records, and private medical records were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims.  The veteran has not identified any additional, 
relevant records that must be obtained for an equitable 
disposition of the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the veteran 
was afforded a VA examination in May 2004 with respect to his 
hepatitis C claim, and the report of this examination is of 
record.  However, the Board finds that a current VA 
examination to determine whether the veteran has a left 
testicle disorder that is a result of his military service is 
not necessary to decide his claim.  The medical records 
associated with the claims file do not contain any diagnosis 
or complaint of epididymitis or any disorder of the left 
testicle.  Although the veteran states that he currently has 
problems with his left testicle, medical evidence does not 
reflect that he has ever sought treatment or received a 
diagnosis with regard to his left testicle.  Therefore, 
without evidence of a current diagnosis of a left testicle 
disorder, the Board finds that a VA examination is not 
necessary.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's service connection claim for epididymitis of 
the left testicle.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Epididymitis of the left testicle

The veteran contends that he as a current disorder of the 
left testicle that is related to in-service epididymitis.  
Therefore, he contends that service connection is warranted 
for epididymitis of the left testicle.

Initially, the Board notes that the service treatment records 
show that the veteran was diagnosed with and treated for 
epididymitis of the left testicle in May 1975.  However, 
service treatment records are otherwise negative for 
reference to a disorder of the left testicle, to include his 
November 1977 service separation examination.

Moreover, the post-service treatment records are completely 
devoid of complaint, treatment, or diagnosis with regard to 
the left testicle.  The Board acknowledges the veteran's 
contentions that he has current problems with his left 
testicle, but this is not competent evidence demonstrating a 
current disorder.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, there is no competent evidence showing 
the presence of a current disorder of the left testicle.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Accordingly, the claim for service connection for 
epididymitis of the left testicle is denied.

Hepatitis C

The veteran contends that he contracted hepatitis C through 
either inoculations and injections or dental extractions 
during military service.  Thus, he argues that service 
connection is warranted for hepatitis C.

Initially, the Board notes that the post-service medical 
evidence demonstrates that the veteran has a current 
diagnosis of hepatitis C.  Specifically, the record reflects 
that the hepatitis C virus was detected in 2001 and that the 
veteran subsequently received Interferon treatment.  
Therefore, the veteran meets the criterion of having a 
current diagnosis of hepatitis C.

Service treatment records show that the veteran underwent 
dental extractions and received various inoculations.  
However, they are negative for any evidence demonstrating 
infection and diagnosis with hepatitis C.  Indeed, urinalysis 
and serology performed at the time of the veteran's 
separation examination in November 1977 were "negative" for 
abnormal findings.

Moreover, there is no competent medical evidence that 
associates the veteran's current hepatitis C infection with 
an event in service.  In this regard, the Board notes that 
there are conflicting opinions of record.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The veteran was afforded a VA examination in May 2004.  At 
this examination, the examiner reviewed the claims file and 
the medical literature relevant to hepatitis C and examined 
the veteran.  The examiner then stated that the literature 
revealed no increased incidence of hepatitis C infection with 
vaccinations or dental extractions, and that, although 
hepatitis C has a long incubation period, the examiner could 
not say that the veteran's hepatitis C was contracted in 
service without resorting to mere speculation.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board affords no probative weight to the VA examiner's 
opinion.  

In contrast, the veteran has submitted a statement from Dr. 
HIW, who had been treating the veteran for hepatitis C.  Dr. 
HIW opined that the veteran's hepatitis C is "probably" 
related to the veteran's military service.  The basis for 
this opinion was that the veteran may have had hepatitis C 
for approximately 25 years (emphasis added).  However, Dr. 
HIW did not indicate what event in the military he believed 
resulted in the veteran's infection, i.e., an inoculation, 
dental extraction, or other cause.  Moreover, his statement 
as to how long the veteran may have had hepatitis C as well 
as its "probable" relationship to service was merely 
speculative.  Id.  For these reasons, the Board also affords 
no probative weight to the opinion of Dr. HIW. 

Consequently, there is no competent and probative evidence 
relating the veteran's hepatitis C to his military service.  
The Board acknowledges the volume of literature the veteran 
has submitted that addresses causation, symptoms, and 
treatment for hepatitis C infection.  However, this 
literature pertains only generally to hepatitis C and not to 
the veteran's case in particular.  Moreover, the veteran's 
interpretation of the findings of these articles and his in-
depth presentation of how his service treatment records 
demonstrate the infection and incubation of hepatitis C is 
not competent evidence.  The veteran is a layperson, and 
therefore, not competent to ascribe his symptoms to a 
particular diagnosis.  Layno.  Absent medical evidence 
supporting the veteran's assertions, there is no competent 
and probative evidence establishing a relationship between 
the veteran's hepatitis C and an event in service that 
resulted in infection.  Consequently, entitlement to service 
connection for hepatitis C is denied. 


ORDER

Service connection for epididymitis of the left testicle is 
denied.

Service connection for hepatitis C is denied.



	(CONTINUED ON NEXT PAGE)




REMAND

The veteran contends that he currently suffers from PTSD as a 
result of inadvertently seeing the dead body of a friend in 
the refrigerator of his Coast Guard cutter while serving in 
the waters off of Antarctica.  The Board determines that a 
remand is required so that further efforts may be made to 
obtain corroborating documentation with regard to the 
veteran's stressor.

The evidence demonstrates that the veteran's friend, GER, was 
electrocuted on board his ship, the USCGC Glacier, in January 
1976.  The veteran contends that his friend's body was then 
moved from the USCGC Glacier to the veteran's vessel, the 
USCGC Burton Island.  Although the ships logs for the USCGC 
Glacier were obtained and these logs show that GER was 
electrocuted and that his body was removed from the Glacier, 
they do not reflect that the destination of the body was the 
Burton Island.  The ships logs from the USCGC Burton Island 
were not successfully obtained.  

The Board notes that requests to the National Archives and 
Records Administration, Southwestern Region (NARA SW) and 
NARA, Pacific Region (NARA Pacific), were pursued.  
Additionally, the veteran has submitted a copy of a response 
to a records request he made to the Commandant of the U. S. 
Coast Guard in Washington, DC.  NARA SW only suggested that 
two offices of NARA Pacific be contacted.  Both offices of 
NARA Pacific and the U. S. Coast Guard indicated that the 
logs were not located with NARA.  However, the Board observes 
that the responses from NARA Pacific suggested other sources 
that may have the logs.  Specifically, the Eleventh Coast 
Guard District and the Coast Guard Pacific Area were listed 
by NARA Pacific as possible locations.  The record does not 
reflect that these alternate sources were contacted.  

Accordingly, the case is REMANDED for the following actions:

1.	Formulate requests for ships logs or 
other documentation from the USCGC 
Burton Island for January 1976 that 
corroborates the placement of the body 
of GER on the USCGC Burton Island after 
his death on the USCGC Glacier on or 
about January 22, 1976 from the 
following:

a.	Eleventh Coast Guard District
Attn: FOIA Officer
50 West Ocean Blvd., Suite 7170
Long Beach, CA 90822-4213

b.	Commander
    Coast Guard Pacific Area
Coast Guard Island
Alameda, CA 94501-5100

All requests and responses, positive 
and negative, should be associated with 
the claims file. 

2.	If and only if a claimed stressor has 
been verified, schedule the veteran for 
a VA examination to ascertain the 
existence and etiology of his claimed 
PTSD.  The claims file should be made 
available for review by the examiner, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the veteran, the 
examiner should opine as to the 
following:

Is it at least as likely as not (50% or 
greater probability) that the veteran's 
claimed PTSD is a result of a verified 
in-service stressor?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


